Claimant appeals from that part of a judgment of the Court of Claims, which, in effect, dismissed after trial, a claim for damages occasioned by delay alleged to have been caused by the State in performance of a highway building contract. Claimant contracted with the State for the construction of a portion of the Van Wyek Expressway and work incidental thereto. The item here involved called for laying stone block paving with soil joints in an area intended for the parking of disabled vehicles. The contract specified dimensions of the blocks to be used, including a minimum length of six inches, with not more than 15% to be of the minimum dimensions, and provided that they be laid with a minimum lap of three inches and a minimum joint of one-half inch. Aside from the contract provision that at least 85% of the blocks must exceed the six inch minimum length, it is obvious that, to comply with the requirement of a minimum three inch lap and a minimum one-half inch joint, most of the blocks had to exceed six inches in length. Claimant had some blocks delivered to the job, all of which were approximately six inches long, and the State’s engineer in charge objected to their use. Blocks were difficult to get, and after some controversy over whether the delivered blocks met specifications or not, the district engineer permitted the use of the blocks. The record presents only questions of fact as to the compliance with specifications and as to the circumstances surrounding the delay. The Court of Claims has found that there was substantial evidence that the blocks failed to comply with specifications; that the ruling of the district engineer in permitting their use was a relaxation of the specifications, and that the responsibility for the delay incurred rests primarily on the claimant. The evidence in the record is entirely adequate to support the findings. Judgment unanimously affirmed, with costs. Present — Foster, P. J., Coon, Halpern, Imrie and Zeller, JJ.